           Case 2:18-cv-01800-JLR-BAT Document 115 Filed 08/21/20 Page 1 of 4



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DANIEL JAY PEREZ,

 9                              Plaintiff,                 CASE NO. 2:18-cv-01800-JLR-BAT

10           v.                                            AMENDED PRETRIAL
                                                           SCHEDULING ORDER
11   CALVIN COGBURN, et al.,

12                              Defendant.

13          Defendants have filed an Answer to plaintiff Daniel Jay Perez’s pro se Third Amended

14   Complaint. The Court therefore ORDERS:

15                                             DISCOVERY

16          Discovery is the process by which one party asks another party to provide relevant

17   information about the case. A party should not file discovery requests or discovery materials

18   with the court unless the party is moving to compel, seeking a protective order, or is otherwise

19   supporting a motion. A party seeking discovery must serve a discovery request on the other

20   party. There are several ways to ask for discovery including: depositions in which one party asks

21   another person questions about the lawsuit; interrogatories in which written questions are served

22   on another party; and requests for production in which a written request to provide documents

23



     AMENDED PRETRIAL SCHEDULING order
     -1
           Case 2:18-cv-01800-JLR-BAT Document 115 Filed 08/21/20 Page 2 of 4



 1   relevent to the lawsuit is served on another party. See Rules 30, 33 and 34 of the Federal Rules

 2   of Civil Procedure.

 3          All discovery in this case must be completed by November 19, 2020. This includes

 4   serving responses to interrogatory questions and requests for production, and the completion of

 5   all depositions. Responses to interrogatory questions and requests for production must be served

 6   not later than 30 days after service of the discovery requests. The serving party, therefore, must

 7   serve his/her discovery requests by October 16, 2020 so that the responding party can answer by

 8   the discovery cut-off. See Rules 33(b) and 34(b)(2) of the Federal Rules of Civil Procedure.

 9                                      DISCOVERY DISPUTES

10          From time to time disputes over whether discovery has been properly provided arise. If a

11   discovery dispute arises, a party must fulfill the Court’s meet and confer requirements before

12   filing a motion to compel discovery. See Local Rule 37. The local rule requires the party seeking

13   discovery to make a good faith effort to confer with the opposing party either through a face-to-

14   face meeting or a telephone conference. Any motion to compel discovery must include a written

15   certification that the moving party has in good faith effort either met and conferred or attempted

16   to meet and confer. A motion to compel that lacks such a certification will be summarily denied.

17                                              MOTIONS

18          A motion is a formal request that asks the Court to take certain action. All argument in

19   support of the motion must be set forth in the motion itself and not in a separate document. See

20   Local Rule CR 7(b)(1). Each motion, together with a proposed order, must be served on the

21   opposing party so that the opposing party has an opportunity to respond. In addition, each

22   motion must state in its caption, right below the motion’s title, a noting date. The noting

23   date is the date the Court will review your motion.



     AMENDED PRETRIAL SCHEDULING order
     -2
           Case 2:18-cv-01800-JLR-BAT Document 115 Filed 08/21/20 Page 3 of 4



 1          •       Note the following motions for the day they are filed: (1) stipulated
                    or agreed motions; (2) motions to file over-length motions or briefs;
 2                  (3) motions for reconsideration; (4) joint submissions pursuant to the
                    optional procedure established in CR 37(a)(1)(B); (5) motions for
 3                  default and default judgment; and (6) ex parte motions.

 4          •       Note all other non-dispositive motions for the third Friday after filing
                    and service of the motion.
 5
            •       Note all dispositive motions (dismissal and summary judgment) and
 6                  motions for preliminary injunction for the fourth Friday after filing
                    and service of the motion. See Local Rule CR 7(d) for complete rules
 7                  on noting dates.

 8          Any dispositive motion shall be filed and served on or before December 21, 2020. If a

 9   motion for summary judgment is filed, it is important for the opposing party to note the

10   following:

11                  A motion for summary judgment under Rule 56 of the Federal
                    Rules of Civil Procedure will, if granted, end your case.
12
                    Rule 56 tells you what you must do in order to oppose a motion for
13                  summary judgment. Generally, summary judgment must be
                    granted when there is no genuine issue of material fact – that is, if
14                  there is no real dispute about any fact that would affect the result
                    of your case, the party who asked for summary judgment is entitled
15                  to judgment as a matter of law, which will end your case. When a
                    party you are suing makes a motion for summary judgment that is
16                  properly supported by declarations (or other sworn testimony), you
                    cannot simply rely on what your complaint says. Instead, you
17                  must set out specific facts in declarations, depositions, answers
                    to interrogatories, or authenticated documents, as provided in
18                  Rule 56(e), that contradict the facts shown in the defendant’s
                    declarations and documents and show that there is a genuine
19                  issue of material fact for trial. If you do not submit your own
                    evidence in opposition, summary judgment, if appropriate,
20                  may be entered against you. If summary judgment is granted,
                    your case will be dismissed and there will be no trial.
21
     Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998) (emphasis added).
22
            Defendants MUST serve Rand and Wyatt notices concurrently with motions to dismiss
23
     and motions for summary judgment so that pro se prisoner plaintiffs will have fair, timely and

     AMENDED PRETRIAL SCHEDULING order
     -3
           Case 2:18-cv-01800-JLR-BAT Document 115 Filed 08/21/20 Page 4 of 4



 1   adequate notice of what is required of them in order to oppose those motions. Woods v. Carey,

 2   684 F3.d 934, 942 (9th Cir. 2012). The Ninth Circuit’s model language for such notices is noted

 3   above. Defendants who do not file and serve, in a separate document, the required Rand and

 4   Wyatt notices may face (a) immediate striking of their motions with leave to refile and

 5   (b) possible monetary sanctions.

 6                                  JOINT PRETRIAL STATEMENT

 7         A Joint Pretrial Statement deadline will be established at a later date, pending the outcome

 8   of any motions for dismissal or summary judgment.

 9                             PROOF OF SERVICE AND SANCTIONS

10          All motions, pretrial statements, and other filings must be accompanied by proof that

11   such documents were served upon the opposing party’s lawyer or upon any party acting pro se.

12   The proof must show the day and manner of service and may be by written acknowledgment of

13   service, by certificate of a member of the bar of this court, by affidavit of the person who served

14   the papers, or by any other proof satisfactory to the court.

15          Failure to comply with the provisions of this Order can result in dismissal of the case or

16   other appropriate sanctions. The Clerk of Court is directed to send a copy of this Order to

17   plaintiff and to counsel for defendant.

18          DATED this 21st day of August, 2020.

19

20                                                            A
                                                           BRIAN A. TSUCHIDA
21                                                         United States Magistrate Judge

22

23



     AMENDED PRETRIAL SCHEDULING order
     -4
